DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 8/4/21.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/15/22 and 10/6/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1 and 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1 and 7 because these claim(s) are drawn to a functionality comprising system which use a generic placeholder, “system” coupled with functional language “an imaging system configured to receive the image signal” in claim 1 and “wherein the imaging system is configured to visually distinguish the contour information via the display” in claim 7 without reciting sufficient structure to achieve the function. 

However, a review of the specification PGPUB paragraph [0019], [0026], Fig. 3 and FIG. 5 shows corresponding structure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9-10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (U.S. Pub. No. 20210196384 A1), in view of Segawa (U.S. Pub. No. 20200311917 A1).

Regarding to claim 1:

1. Shelton teach a system comprising: a first illumination source; (Shelton [0167] Light output 626 from the laser light engine 624 illuminates targeted anatomy in an intraoperative surgical site 627)
a first optical path (Shelton [0156] FIG. 9 the actual location can be triangulated from two separate cameras 320a, 320b at known locations) configured to project a first pattern (Shelton [0124] a visualization system can include a first light emitter configured to emit a plurality of spectral waves, a second light emitter configured to emit a light pattern, and one or more receivers, or sensors, configured to detect visible light, molecular responses to the spectral waves (spectral imaging), and/or the light pattern) of light provided by the first illumination source (Shelton [0167] Light output 626 from the laser light engine 624 illuminates targeted anatomy in an intraoperative surgical site 627) at a surface of an anatomical target; (Shelton [0156] FIG. 9, if a critical structure 301 or the contents thereof (e.g. a vessel or the contents of the vessel) [anatomical target] can emit a signal 302, such as with fluoroscopy, then the actual location can be triangulated from two separate cameras 320a, 320b at known locations)
a sensor configured to detect light reflected from the surface and transmit an image signal, the image signal based on the light reflected from the surface; and (Shelton [0127] the imaging device 120 is a spectral camera (e.g. a hyperspectral camera, multispectral camera, or selective spectral camera), which is configured to detect reflected spectral waveforms and generate a spectral cube of images based on the molecular response to the different wavelengths)
an imaging system configured to receive the image signal, to detect a second pattern of light reflected from the surface and to determine contour information of the surface of the anatomical target based on the second pattern of light. (Shelton [0285] the visualization system 6008 executing the process 6800 can obtain, at block 6802, first imaging data from an image sensor, such as the image sensor 6035, for example. The first imaging data can be indicative of an outer surface contour of an anatomical structure from a first pattern of structured light detected by the image sensor 6035. At block 6804, the visualization system 6008 can obtain second imaging data from the image sensor 6035. The second imaging data can be indicative of a subsurface contour of the anatomical structure from a second pattern of structured light. The second pattern of structured light can comprise a different wavelength than the first pattern of structured light. The first imaging data and the second imaging data can be transmitted to the control circuit 6032, for example, at blocks 6806 and 6808, respectively. The control circuit 6032 can generate a three-dimensional digital representation of the anatomical structure at block 6812. The digital representation or model can include the outer surface contour and the subsurface contour)

Shelton do not explicitly teach an image enhancement system to enhance a 2-dimensional display image, the image enhancement.

However Segawa teach an image enhancement system to enhance (Segawa [0081] the image processing unit 91 performs E/O conversion on the imaging signal of the optical signal transmitted from the observation device 2 and then performs a predetermined image process thereon so as to generate a display image (a video signal) displayed by the display device 8. Here, as the image process, various image processes such as color correction, color enhancement, contour enhancement, and mask processing may be exemplified) a 2-dimensional display image, the image enhancement (Segawa [0056] the display device 8 displays various kinds of information on the medical observation system or the display image (the video signal) generated by the control device 9. The display device 8 is configured using a liquid crystal, an organic Electro Luminescence (EL), or the like. The display device 8 displays a 2D image or a 3D image)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shelton, further incorporating Segawa in video/camera technology. One would be motivated to do so, to incorporate an image enhancement system to enhance a 2-dimensional display image. This functionality will improve image quality.

Regarding to claim 2:

2. Shelton teach the image enhancement system of claim 1, wherein the first illumination source is configured to generate coherent light. (Shelton [0263] In various aspects of the present disclosure, a visualization system can include a plurality of light sources in combination with structured light patterns to extrapolate additional tissue characteristics or metadata related to the imaged tissue. For example, surface irregularities of tissue can be identified with the combination of structured light and multiple coherent light sources)

Regarding to claim 3 and 13:

13. Shelton teach the method of claim 10, wherein projecting the first pattern includes illuminating the anatomical target (Shelton [0285] the visualization system 6008 executing the process 6800 can obtain, at block 6802, first imaging data from an image sensor, such as the image sensor 6035, for example. The first imaging data can be indicative of an outer surface contour of an anatomical structure from a first pattern of structured light detected by the image sensor 6035. At block 6804, the visualization system 6008 can obtain second imaging data from the image sensor 6035. The second imaging data can be indicative of a subsurface contour of the anatomical structure from a second pattern of structured light. The second pattern of structured light can comprise a different wavelength than the first pattern of structured light. The first imaging data and the second imaging data can be transmitted to the control circuit 6032, for example, at blocks 6806 and 6808, respectively. The control circuit 6032 can generate a three-dimensional digital representation of the anatomical structure at block 6812. The digital representation or model can include the outer surface contour and the subsurface contour) with two distinct beams of polarized light. (Shelton [0166] the laser pulsing control circuit 622 controls a laser light engine 624. The laser light engine 624 outputs light in a plurality of wavelengths [two distinct beams] (λ.sub.1, λ.sub.2, λ.sub.3 . . . λ.sub.n) including near infrared (NIR). The laser light engine 624 can operate in a plurality of modes. In one aspect, the laser light engine 624 can operate in two modes, for example. In a first mode, e.g. a normal operating mode, the laser light engine 624 outputs an illuminating signal. In a second mode, e.g. an identification mode, the laser light engine 624 outputs RGBG and NIR light. In various instances, the laser light engine 624 can operate in a polarizing mode)

Regarding to claim 6:

6. Shelton teach the image enhancement system of claim 1, wherein the first optical path is configured to extend through an endoscope or laparoscope to the anatomical target. (Shelton Fig. 18 [0222] In various aspects, the imaging device 2124 is configured for use in a minimally invasive procedure. Examples of imaging devices suitable for use with the present disclosure include, but not limited to, an arthroscope, angioscope, bronchoscope, choledochoscope, colonoscope, cytoscope, duodenoscope, enteroscope, esophagogastro-duodenoscope (gastroscope), endoscope, laryngoscope, nasopharyngo-neproscope, sigmoidoscope, thoracoscope, and ureteroscope)

Regarding to claim 7:

7. Shelton teach the image enhancement system of claim 1, wherein the imaging system includes a display; and (Shelton [0044] FIG. 32 is a visualization display and graphical user interface (GUI) of the surgical procedure of FIG. 27 provided by an imaging system, in accordance with at least one aspect of the present disclosure)
wherein the imaging system is configured to visually distinguish the contour information via the display. (Shelton [0285] the visualization system 6008 executing the process 6800 can obtain, at block 6802, first imaging data from an image sensor, such as the image sensor 6035, for example. The first imaging data can be indicative of an outer surface contour of an anatomical structure from a first pattern of structured light detected by the image sensor 6035. At block 6804, the visualization system 6008 can obtain second imaging data from the image sensor 6035. The second imaging data can be indicative of a subsurface contour of the anatomical structure from a second pattern of structured light. The second pattern of structured light can comprise a different wavelength than the first pattern of structured light. The first imaging data and the second imaging data can be transmitted to the control circuit 6032, for example, at blocks 6806 and 6808, respectively. The control circuit 6032 can generate a three-dimensional digital representation of the anatomical structure at block 6812. The digital representation or model can include the outer surface contour and the subsurface contour)

Regarding to claim 9:

9. Shelton teach the image enhancement system of claim 1, including a second illumination light source configured to illuminate the anatomical target with second light via a second optical path. (Shelton Fig.1 shows two optical path for two camera, [0144] The surgical visualization system 100 also includes an emitter 106, which is configured to emit a pattern of light, such as stripes, grid lines, and/or dots, to enable the determination of the topography or landscape of the surface 105. For example, projected light arrays 130 can be used for three-dimensional scanning and registration on the surface 105. The projected light arrays 130 can be emitted from the emitter 106 located on the surgical device 102 and/or one of the robotic arms 112, 114 and/or the imaging device 120, for example. In one aspect, the projected light array 130 is employed to determine the shape defined by the surface 105 of the tissue 103 and/or the motion of the surface 105 intraoperatively. The imaging device 120 is configured to detect the projected light arrays 130 reflected from the surface 105 to determine the topography of the surface 105 and various distances with respect to the surface 105.Fig. 2 -150, 152 [0154] As disclosed herein, various information regarding visible tissue, embedded critical structures, and surgical devices can be determined by utilizing a combination approach that incorporates one or more time-of-flight distance sensors, spectral imaging, and/or structured light arrays in combination with an image sensor configured to detect the spectral wavelengths and the structured light arrays. Moreover, the image sensor can be configured to receive visible light and, thus, provide images of the surgical site to an imaging system. Logic or algorithms are employed to discern the information received from the time-of-flight sensors, spectral wavelengths, structured light, and visible light and render three-dimensional images of the surface tissue and underlying anatomical structures. In various instances, the imaging device 120 can include multiple image sensors)

Regarding to claim 10:

10. Shelton teach a method comprising: projecting a first pattern of light (Shelton [0124] a visualization system can include a first light emitter configured to emit a plurality of spectral waves, a second light emitter configured to emit a light pattern, and one or more receivers, or sensors, configured to detect visible light, molecular responses to the spectral waves (spectral imaging), and/or the light pattern) on the anatomical target, the first pattern of light configured to display specified characteristics in response to application upon a reference target; (Shelton [0285] the visualization system 6008 executing the process 6800 can obtain, at block 6802, first imaging data from an image sensor, such as the image sensor 6035, for example. The first imaging data can be indicative of an outer surface contour of an anatomical structure from a first pattern of structured light detected by the image sensor 6035. At block 6804, the visualization system 6008 can obtain second imaging data from the image sensor 6035. The second imaging data can be indicative of a subsurface contour of the anatomical structure from a second pattern of structured light. The second pattern of structured light can comprise a different wavelength than the first pattern of structured light. The first imaging data and the second imaging data can be transmitted to the control circuit 6032, for example, at blocks 6806 and 6808, respectively. The control circuit 6032 can generate a three-dimensional digital representation of the anatomical structure at block 6812. The digital representation or model can include the outer surface contour and the subsurface contour)
detecting, at an optical sensor, a second pattern of light redirected from the anatomical target; and (Shelton [0285] the visualization system 6008 executing the process 6800 can obtain, at block 6802, first imaging data from an image sensor, such as the image sensor 6035, for example. The first imaging data can be indicative of an outer surface contour of an anatomical structure from a first pattern of structured light detected by the image sensor 6035. At block 6804, the visualization system 6008 can obtain second imaging data from the image sensor 6035. The second imaging data can be indicative of a subsurface contour of the anatomical structure from a second pattern of structured light. The second pattern of structured light can comprise a different wavelength than the first pattern of structured light. The first imaging data and the second imaging data can be transmitted to the control circuit 6032, for example, at blocks 6806 and 6808, respectively. The control circuit 6032 can generate a three-dimensional digital representation of the anatomical structure at block 6812. The digital representation or model can include the outer surface contour and the subsurface contour)
analyzing characteristics (Shelton [0126] FIG. 1 is a schematic of a surgical visualization system 100 according to at least one aspect of the present disclosure. The surgical visualization system 100 can create a visual representation of a critical structure 101 within an anatomical field. The surgical visualization system 100 can be used for clinical analysis and/or medical intervention) of the second pattern with the specified characteristics to provide contour information of the anatomical target. (Shelton [0285] the visualization system 6008 executing the process 6800 can obtain, at block 6802, first imaging data from an image sensor, such as the image sensor 6035, for example. The first imaging data can be indicative of an outer surface contour of an anatomical structure from a first pattern of structured light detected by the image sensor 6035. At block 6804, the visualization system 6008 can obtain second imaging data from the image sensor 6035. The second imaging data can be indicative of a subsurface contour of the anatomical structure from a second pattern of structured light. The second pattern of structured light can comprise a different wavelength than the first pattern of structured light. The first imaging data and the second imaging data can be transmitted to the control circuit 6032, for example, at blocks 6806 and 6808, respectively. The control circuit 6032 can generate a three-dimensional digital representation of the anatomical structure at block 6812. The digital representation or model can include the outer surface contour and the subsurface contour)

Shelton do not explicitly teach method of detecting 3-dimensional (3D) cues from an anatomical target.

However Segawa teach method of detecting 3-dimensional (3D) cues from an anatomical target, (Segawa Fig. 4 [0089] The image processing unit 91 illustrated in FIG. 4 includes a contrast image processing unit 911, a distance detection unit 912, a blood flow analysis unit 913, a blood flow analysis image generation unit 914, a difference detection unit 915, and an output unit 916. Additionally, in the first embodiment, the image processing unit 91 functions as a medical image processing device. [0056] the display device 8 displays various kinds of information on the medical observation system or the display image (the video signal) generated by the control device 9. The display device 8 is configured using a liquid crystal, an organic Electro Luminescence (EL), or the like. The display device 8 displays a 2D image or a 3D image)
Regarding to claim 16:

16. Shelton teach the method of claim 10, wherein the projecting the first pattern includes (Shelton [0124] a visualization system can include a first light emitter configured to emit a plurality of spectral waves, a second light emitter configured to emit a light pattern, and one or more receivers, or sensors, configured to detect visible light, molecular responses to the spectral waves (spectral imaging), and/or the light pattern) generating a laser beam to form the first pattern. (Shelton [0166] the laser pulsing control circuit 622 controls a laser light engine 624. The laser light engine 624 outputs light in a plurality of wavelengths (λ.sub.1, λ.sub.2, λ.sub.3 . . . λ.sub.n) including near infrared (NIR). The laser light engine 624 can operate in a plurality of modes. In one aspect, the laser light engine 624 can operate in two modes, for example. In a first mode, e.g. a normal operating mode, the laser light engine 624 outputs an illuminating signal. In a second mode, e.g. an identification mode, the laser light engine 624 outputs RGBG and NIR light. In various instances, the laser light engine 624 can operate in a polarizing mode)

Claims 4-5, 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (U.S. Pub. No. 20210196384 A1), in view of Segawa (U.S. Pub. No. 20200311917 A1), further in view of Winkelmann (U.S. Pub. No. 20210207942 A1).

Regarding to claim 4:

4. Shelton teach the image enhancement system of claim 3, wherein the first optical path is configured to project (Shelton [0034] FIG. 23 is a schematic of a surgical visualization system including a structured light projector and a camera) at least two distinct beams of light toward the surface; (Shelton Fig. 1 [0166] the laser pulsing control circuit 622 controls a laser light engine 624. The laser light engine 624 outputs light in a plurality of wavelengths [two distinct beams] (λ.sub.1, λ.sub.2, λ.sub.3 . . . λ.sub.n) including near infrared (NIR). The laser light engine 624 can operate in a plurality of modes. In one aspect, the laser light engine 624 can operate in two modes, for example. In a first mode, e.g. a normal operating mode, the laser light engine 624 outputs an illuminating signal. In a second mode, e.g. an identification mode, the laser light engine 624 outputs RGBG and NIR light. In various instances, the laser light engine 624 can operate in a polarizing mode) 

Shelton do not explicitly teach and wherein the first pattern is an interference pattern of the at least two distinct beams at the surface.

However Winkelmann teach and wherein the first pattern is an interference pattern of the at least two distinct beams at the surface. (Winkelmann Fig. 1A [0057] an interaction, or interference, of light [first beam] associated with the reference optical path and attenuated light [second beam] associated with the sample optical path form an interference light, interference signal, and/or interference pattern which may be recorded as interference data, such as in the form of an interferogram. At least a portion of the reference optical path and at least a portion of the sample optical path may be congruent or coincident. For example, the portion of the reference optical path and the portion of the sample optical path between a source of light (e.g., laser, lamp, etc.) and a beam splitter, such as the last beam splitter after the source and before the target along either of the paths, may be substantially congruent, coincident, or equivalent. A beam splitter may be used to split one or more beams of light into a plurality of directions or optical paths. For example, a reference optical path and a sample optical path may diverge at/after a beam splitter, such that the reference optical path includes a reference mirror after the beam splitter and the sample optical path includes directing light to the target after the beam splitter. Optionally, a beam splitter may cause the reference optical path and the sample optical path to converge. The method and systems disclosed herein may comprise a plurality of reference optical paths, a plurality of sample optical paths, a plurality of sources of light, a plurality of beam splitters, and/or a plurality of light beams, for example)

The motivation for combining Shelton and Segawa as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shelton, further incorporating Segawa and Winkelmann in video/camera technology. One would be motivated to do so, to incorporate the first pattern is an interference pattern of the at least two distinct beams at the surface. This functionality will improve efficiency.

Regarding to claim 5:

5. Shelton teach the image enhancement system of claim 4, Shelton do not explicitly teach wherein the first illumination light source is configured to project a single beam of light; and wherein the first optical path includes a beam splitter to provide the at least two distinct beams.

However Winkelmann teach wherein the first illumination light source is configured to project a single beam of light; (Winkelmann [0024] In an aspect, a probe for performing endoscopy of a target using optical coherence tomography (OCT) scanning of the target, the probe comprising: a reference optical path and a sample optical path; wherein the OCT scanning is performed using one [single beam] or more beams of source light) and wherein the first optical path includes a beam splitter to provide the at least two distinct beams. (Winkelmann Fig. 1A [0057] an interaction, or interference, of light [first beam] associated with the reference optical path and attenuated light [second beam] associated with the sample optical path form an interference light, interference signal, and/or interference pattern which may be recorded as interference data, such as in the form of an interferogram. At least a portion of the reference optical path and at least a portion of the sample optical path may be congruent or coincident. For example, the portion of the reference optical path and the portion of the sample optical path between a source of light (e.g., laser, lamp, etc.) and a beam splitter, such as the last beam splitter after the source and before the target along either of the paths, may be substantially congruent, coincident, or equivalent. A beam splitter may be used to split one or more beams of light into a plurality of directions or optical paths. For example, a reference optical path and a sample optical path may diverge at/after a beam splitter, such that the reference optical path includes a reference mirror after the beam splitter and the sample optical path includes directing light to the target after the beam splitter. Optionally, a beam splitter may cause the reference optical path and the sample optical path to converge. The method and systems disclosed herein may comprise a plurality of reference optical paths, a plurality of sample optical paths, a plurality of sources of light, a plurality of beam splitters, and/or a plurality of light beams, for example)

Regarding to claim 14:

14. Shelton teach the method of claim 13, Shelton do not explicitly teach wherein the first pattern is formed from interference beam of the two beams of a first polarized light with a second beam of the two beams of polarized light.

However Winkelmann teach wherein the first pattern is formed from interference beam of the two beams of (Winkelmann Fig. 1A [0057] an interaction, or interference, of light [first beam] associated with the reference optical path and attenuated light [second beam] associated with the sample optical path form an interference light, interference signal, and/or interference pattern which may be recorded as interference data, such as in the form of an interferogram. At least a portion of the reference optical path and at least a portion of the sample optical path may be congruent or coincident. For example, the portion of the reference optical path and the portion of the sample optical path between a source of light (e.g., laser, lamp, etc.) and a beam splitter, such as the last beam splitter after the source and before the target along either of the paths, may be substantially congruent, coincident, or equivalent. A beam splitter may be used to split one or more beams of light into a plurality of directions or optical paths. For example, a reference optical path and a sample optical path may diverge at/after a beam splitter, such that the reference optical path includes a reference mirror after the beam splitter and the sample optical path includes directing light to the target after the beam splitter. Optionally, a beam splitter may cause the reference optical path and the sample optical path to converge. The method and systems disclosed herein may comprise a plurality of reference optical paths, a plurality of sample optical paths, a plurality of sources of light, a plurality of beam splitters, and/or a plurality of light beams, for example) of a first polarized light with a second beam of the two beams of polarized light. (Winkelmann [0168] To allow for endoscopic spectroscopic OCT measurements (including SC-OCTA, blood oxygenation and tissue spectral analysis), a flexible endoscopic compatible probe is needed. System spectral intensity calibration is a necessary step in performing spectroscopic OCT of a sample. In probe layouts where a separate reference arm is used, bending of the fiber going to the endoscope will cause changes to polarization between the reference and sample arm. Polarization changes will cause changes to interference efficiency across the spectrum and must be accounted for to maintain a valid system spectral intensity calibration for spectroscopic OCT measurements. [0121] Spectroscopic OCT data can be normalized by an aqueous calibration solution which is measured following sample imaging. In certain examples, calibration is performed after an imaging session because changes to polarization or reference arm position can change calibration data. In a perfectly static system, only one calibration can be required, but if the fibers in the system have slightly moved between imaging sessions, this can affect polarization and change the interference efficiency across the spectrum, leading to alterations in the relative intensity of the sampling windows. Winkelmann [0048] FIG. 18. Endoscope compatible OCT probe. Red lines indicate light path. The probe uses an occlusion mechanical beam splitter design to eliminate fiber bending polarization effects on interference efficiency allowing for spectroscopic OCT measurements to be carried out in flexible probe. If a separate reference arm is used the endoscope will experience varying interference efficiency as the fiber going to the probe bends making spectral calibrations no longer valid)

Regarding to claim 15:

15. Shelton teach the method of claim 14, wherein the polarized light (Shelton [0166] the laser pulsing control circuit 622 controls a laser light engine 624. The laser light engine 624 outputs light in a plurality of wavelengths (λ.sub.1, λ.sub.2, λ.sub.3 . . . λ.sub.n) including near infrared (NIR). The laser light engine 624 can operate in a plurality of modes. In one aspect, the laser light engine 624 can operate in two modes, for example. In a first mode, e.g. a normal operating mode, the laser light engine 624 outputs an illuminating signal. In a second mode, e.g. an identification mode, the laser light engine 624 outputs RGBG and NIR light. In various instances, the laser light engine 624 can operate in a polarizing mode) is coherent light. (Shelton [0263] In various aspects of the present disclosure, a visualization system can include a plurality of light sources in combination with structured light patterns to extrapolate additional tissue characteristics or metadata related to the imaged tissue. For example, surface irregularities of tissue can be identified with the combination of structured light and multiple coherent light sources)

Regarding to claim 17:

17. Shelton teach the method of claim 16, Shelton do not explicitly teach wherein the projecting the first pattern includes splitting the laser beam into two beams of laser light using a beam splitter located within a channel of an endoscope or laparoscope.

However Winkelmann teach wherein the projecting the first pattern includes splitting the laser beam into two beams of laser light using a beam splitter (Winkelmann Fig. 1A [0057] an interaction, or interference, of light [first beam] associated with the reference optical path and attenuated light [second beam] associated with the sample optical path form an interference light [projecting the first pattern], interference signal, and/or interference pattern which may be recorded as interference data, such as in the form of an interferogram. At least a portion of the reference optical path and at least a portion of the sample optical path may be congruent or coincident. For example, the portion of the reference optical path and the portion of the sample optical path between a source of light (e.g., laser, lamp, etc.) and a beam splitter, such as the last beam splitter after the source and before the target along either of the paths, may be substantially congruent, coincident, or equivalent. A beam splitter may be used to split one or more beams of light into a plurality of directions or optical paths. For example, a reference optical path and a sample optical path may diverge at/after a beam splitter, such that the reference optical path includes a reference mirror after the beam splitter and the sample optical path includes directing light to the target after the beam splitter. Optionally, a beam splitter may cause the reference optical path and the sample optical path to converge. The method and systems disclosed herein may comprise a plurality of reference optical paths, a plurality of sample optical paths, a plurality of sources of light, a plurality of beam splitters, and/or a plurality of light beams, for example) located within a channel of an endoscope or laparoscope. (Winkelmann [0048] FIG. 18. Endoscope compatible OCT probe. Red lines indicate light path. The probe uses an occlusion mechanical beam splitter design to eliminate fiber bending polarization effects on interference efficiency allowing for spectroscopic OCT measurements to be carried out in flexible probe. If a separate reference arm is used the endoscope will experience varying interference efficiency as the fiber going to the probe bends making spectral calibrations no longer valid)

Regarding to claim 18:

18. Shelton teach the method of claim 17, Shelton do not explicitly teach wherein the projecting includes projecting the two beams at the anatomical target from ends of two optical media at a distal end of the endoscope or laparoscope.

However Winkelmann teach wherein the projecting includes projecting the two beams (Winkelmann Fig. 1A [0057] an interaction, or interference, of light [first beam] associated with the reference optical path and attenuated light [second beam] associated with the sample optical path form an interference light [projecting the first pattern], interference signal, and/or interference pattern which may be recorded as interference data, such as in the form of an interferogram. At least a portion of the reference optical path and at least a portion of the sample optical path may be congruent or coincident. For example, the portion of the reference optical path and the portion of the sample optical path between a source of light (e.g., laser, lamp, etc.) and a beam splitter, such as the last beam splitter after the source and before the target along either of the paths, may be substantially congruent, coincident, or equivalent. A beam splitter may be used to split one or more beams of light into a plurality of directions or optical paths. For example, a reference optical path and a sample optical path may diverge at/after a beam splitter, such that the reference optical path includes a reference mirror after the beam splitter and the sample optical path includes directing light to the target after the beam splitter. Optionally, a beam splitter may cause the reference optical path and the sample optical path to converge. The method and systems disclosed herein may comprise a plurality of reference optical paths, a plurality of sample optical paths, a plurality of sources of light, a plurality of beam splitters, and/or a plurality of light beams, for example) at the anatomical target from ends of two optical media at a distal end of the endoscope or laparoscope. (Winkelmann [0023] the system comprises a mechanical occlusion beam splitter for splitting the source light into the reference path and the sample path. According to certain embodiments, light in the sample optical path and in the reference optical path interacts with at least two achromatic doublet lenses, optionally at the distal end of the probe. According to certain embodiments, the at least two achromatic doublet lenses collimate and focus light from each of the sample optical path and the reference optical path. According to certain embodiments, the system comprises a flexible probe having a distal end proximate to the target during OCT scanning; wherein at least a portion of each of the reference path and the sample path is within the flexible probe. According to certain embodiments, a length of the reference path within the flexible probe is substantially equivalent to a length of the sample path within the flexible probe. According to certain embodiments, the flexible probe comprises an optical fiber. According to certain embodiments, the flexible probe has a cross-sectional physical dimension selected from the range of 700 μm to 15 mm, optionally selected from the range of 200 μm to 50 mm. Optionally, the physical dimensions, such as a cross-sectional diameter, of the probe is such that the probe may be used for intravascular imaging and/or endoscopy and/or such that the probe is compatible with tethered capsule upper GI imaging. According to certain embodiments, the flexible probe is capable of being used to perform endoscopy)

Regarding to claim 19:

19. Shelton teach the method of claim 10, Shelton do not explicitly teach wherein the detecting the second pattern includes detecting the second pattern at an optical sensor positioned at a distal end of an endoscope or laparoscope.

However Winkelmann teach wherein the detecting the second pattern includes detecting the second pattern (Winkelmann Fig. 1A [0057] an interaction, or interference, of light [first beam] associated with the reference optical path and attenuated light [second beam] associated with the sample optical path form an interference light [projecting the first pattern], interference signal, and/or interference pattern which may be recorded as interference data, such as in the form of an interferogram. At least a portion of the reference optical path and at least a portion of the sample optical path may be congruent or coincident. For example, the portion of the reference optical path and the portion of the sample optical path between a source of light (e.g., laser, lamp, etc.) [second pattern of light]] and a beam splitter, such as the last beam splitter after the source and before the target along either of the paths, may be substantially congruent, coincident, or equivalent. A beam splitter may be used to split one or more beams of light into a plurality of directions or optical paths. For example, a reference optical path and a sample optical path may diverge at/after a beam splitter, such that the reference optical path includes a reference mirror after the beam splitter and the sample optical path includes directing light to the target after the beam splitter. Optionally, a beam splitter may cause the reference optical path and the sample optical path to converge. The method and systems disclosed herein may comprise a plurality of reference optical paths, a plurality of sample optical paths, a plurality of sources of light [multiple pattern of light], a plurality of beam splitters, and/or a plurality of light beams, for example) at an optical sensor positioned at a distal end of an endoscope or laparoscope. (Winkelmann [0023] the system comprises a mechanical occlusion beam splitter for splitting the source light into the reference path and the sample path. According to certain embodiments, light in the sample optical path and in the reference optical path interacts with at least two achromatic doublet lenses, optionally at the distal end of the probe. According to certain embodiments, the at least two achromatic doublet lenses collimate and focus light from each of the sample optical path and the reference optical path. According to certain embodiments, the system comprises a flexible probe having a distal end proximate to the target during OCT scanning; wherein at least a portion of each of the reference path and the sample path is within the flexible probe. According to certain embodiments, a length of the reference path within the flexible probe is substantially equivalent to a length of the sample path within the flexible probe. According to certain embodiments, the flexible probe comprises an optical fiber. According to certain embodiments, the flexible probe has a cross-sectional physical dimension selected from the range of 700 μm to 15 mm, optionally selected from the range of 200 μm to 50 mm. Optionally, the physical dimensions, such as a cross-sectional diameter, of the probe is such that the probe may be used for intravascular imaging and/or endoscopy and/or such that the probe is compatible with tethered capsule upper GI imaging. According to certain embodiments, the flexible probe is capable of being used to perform endoscopy)

Regarding to claim 20:

20. Shelton teach the method of claim 19, wherein the projecting a first pattern of light on the anatomical target include projecting a first pattern of light from a first illumination source on the anatomical target; and (Shelton [0285] the visualization system 6008 executing the process 6800 can obtain, at block 6802, first imaging data from an image sensor, such as the image sensor 6035, for example. The first imaging data can be indicative of an outer surface contour of an anatomical structure from a first pattern of structured light detected by the image sensor 6035. At block 6804, the visualization system 6008 can obtain second imaging data from the image sensor 6035. The second imaging data can be indicative of a subsurface contour of the anatomical structure from a second pattern of structured light. The second pattern of structured light can comprise a different wavelength than the first pattern of structured light. The first imaging data and the second imaging data can be transmitted to the control circuit 6032, for example, at blocks 6806 and 6808, respectively. The control circuit 6032 can generate a three-dimensional digital representation of the anatomical structure at block 6812. The digital representation or model can include the outer surface contour and the subsurface contour. Shelton [0167] Light output 626 from the laser light engine 624 illuminates targeted anatomy in an intraoperative surgical site 627)

Shelton do not explicitly teach wherein the method includes illuminating the target using a second illumination source, wherein the second illumination source is part of an endoscopic or laparoscopic system.

However Winkelmann teach wherein the method includes illuminating the target using a second illumination source, wherein the second illumination source is part of an endoscopic or laparoscopic system. (Winkelmann Fig. 1A [0057] an interaction, or interference, of light [first beam] associated with the reference optical path and attenuated light [second beam] associated with the sample optical path form an interference light [projecting the first pattern], interference signal, and/or interference pattern which may be recorded as interference data, such as in the form of an interferogram. At least a portion of the reference optical path and at least a portion of the sample optical path may be congruent or coincident. For example, the portion of the reference optical path and the portion of the sample optical path between a source of light (e.g., laser, lamp, etc.) [second pattern of light]] and a beam splitter, such as the last beam splitter after the source and before the target along either of the paths, may be substantially congruent, coincident, or equivalent. A beam splitter may be used to split one or more beams of light into a plurality of directions or optical paths. For example, a reference optical path and a sample optical path may diverge at/after a beam splitter, such that the reference optical path includes a reference mirror after the beam splitter and the sample optical path includes directing light to the target after the beam splitter. Optionally, a beam splitter may cause the reference optical path and the sample optical path to converge. The method and systems disclosed herein may comprise a plurality of reference optical paths, a plurality of sample optical paths, a plurality of sources of light [multiple pattern of light], a plurality of beam splitters, and/or a plurality of light beams, for example)

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (U.S. Pub. No. 20210196384 A1), in view of Segawa (U.S. Pub. No. 20200311917 A1), further in view of Kiraly (U.S. Pub. No. 20170366773 A1). 

Regarding to claim 11:

11. Shelton teach the method of claim 10, Shelton do not explicitly teach including displaying an enhanced 2-dimensional (2D) image of the anatomical target based using 3D cues based on the contour information.

However Kiraly teach including displaying an enhanced 2-dimensional (2D) image of the anatomical target based using 3D cues based on the contour information. (Kiraly [0086] In act 14, a depth map is generated. With the camera inserted in the patient, the depth measurements are performed. As intraoperative video images are acquired or as part of acquiring the video sequences, the depth measurements are acquired. The depths of various points (e.g., pixels or multiple pixel regions) from the camera are measured, resulting in 2D visual information and 2.5D depth information [3D cues]. A point cloud for a given image capture is measured. By repeating the capture as the patient and/or camera move, a stream of depth measures is provided. The 2.5D stream provides geometric information about the object surface and/or other objects. [0087] A three-dimensional distribution of the depth measurements is created. The relative locations of the points defined by the depth measurements are determined. Over time, a model of the interior of the patient is created from the depth measurements. In one embodiment, the video stream or images and corresponding depth measures for the images are used to create a 3D surface model. The processor stiches the measurements from motion or simultaneous localization and mapping. Alternatively, the depth map for a given time based on measures at that time is used without accumulating a 3D model from the depth map. [0088] The model or depth data from the camera may represent the tissue captured in the preoperative scan, but is not labeled. To align the coordinate systems of the preoperative volume and camera, a processor registers the coordinate systems using the depth map and/or images from the camera and the preoperative scan data. For example, the three-dimensional distribution (i.e., depth map) from the camera is registered with the preoperative volume. The 3D point cloud reconstructed from the intraoperative video data is registered to the preoperative image volume. As another example, images from the camera are registered with renderings from the preoperative volume where the renderings are from different possible camera perspectives)

The motivation for combining Shelton and Segawa as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shelton, further incorporating Segawa and Kiraly in video/camera technology. One would be motivated to do so, to incorporate including displaying an enhanced 2-dimensional (2D) image of the anatomical target based using 3D cues based on the contour information. This functionality will improve user experience.

Regarding to claim 12:

12. Shelton teach the method of claim 11, Shelton do not explicitly teach wherein the enhanced 2D image does not include the second pattern.

However Kiraly teach wherein the enhanced 2D image does not include the second pattern. (Kiraly [0032] FIG. 2 illustrates an example projection from the endoscope 48. By using the projector 44 for depth mapping, a fixed or pre-determined pattern [does not include the second pattern] is projected during alternating frames captured and not shown to the user. The same or different projector 44 projects overlays and customized lighting during frames shown to the user. The projected light not used for depth mapping may be used for other purposes, such as exciting light-activated drugs and/or to induce fluorescence in certain chemicals. As shown in FIG. 2, the projected light 40 has an intensity and/or color that vary as a function of location output by the projector 44. [0031] The projector 44 is configured by control of the controller 50 to illuminate tissue when the endoscope 48 is inserted within a patient. The tissue may be illuminated with light not visible to a human, such as projecting light in a structured pattern for depth mapping [enhanced 2D]. The tissue may be illuminated with light visible to a human, such as projecting spatially varying light as an overlay on the tissue to be viewed in optical images captured by the camera 46 or otherwise viewed by other viewers. The projected pattern is viewable physically on the tissue)

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (U.S. Pub. No. 20210196384 A1), in view of Segawa (U.S. Pub. No. 20200311917 A1), further in view of Kiraly (U.S. Pub. No. 20170366773 A1) and Hamedi (U.S. Pub. No. 20190034976 A1).

Regarding to claim 8:

8. Shelton teach the image enhancement system of claim 7, Shelton do not explicitly teach wherein the imaging system is further configured to project an enhanced two-dimensional (2D) representation of the image on the display, and wherein the enhanced 2D representation includes the image with adjusted shading based on the contour information.

However Kiraly teach wherein the imaging system is further configured to project (Kiraly [0092] In act 16, the processor identifies one or more targets in a field of view of the endoscope camera. The target may be the entire field of view, such as where a rendering is to be projected as an overlay for the entire field of view) an enhanced two-dimensional (2D) representation of the image on the display, (Kiraly [0047] the endoscope system alternates projections of a phase-structured light pattern used to compute a depth or distance map image with illumination or data projection used to display the visible image. This alternating prevents the viewer from seeing the structured light used for depth mapping. Kiraly [0086] In act 14, a depth map is generated. With the camera inserted in the patient, the depth measurements are performed. As intraoperative video images are acquired or as part of acquiring the video sequences, the depth measurements are acquired. The depths of various points (e.g., pixels or multiple pixel regions) from the camera are measured, resulting in 2D visual information and 2.5D depth information [enhanced]) 

The motivation for combining Shelton, Segawa and Kiraly as set forth in claim 11 is equally applicable to claim 8.

However Hamedi teach and wherein the enhanced 2D representation includes the image with adjusted shading (Hamedi [0536] Invert the colors of the image [0537] Adjust shading/shadow or lighting) based on the contour information. (Hamedi [0557] adjust the shade and shadow [0564] Adjust the texture of the image [0565] Adjust the font of text in an image [0566] Add a pattern to the contents [0567] Add a shape to the image [0568] Adjust the shape of certain contents [0569] Manipulate the edges, contours, and boundaries of the image features. When shading or light is changed edge and contour visibility changes)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shelton, further incorporating Segawa, Kiraly and Hamedi in video/camera technology. One would be motivated to do so, to incorporate the enhanced 2D representation includes the image with adjusted shading based on the contour information. This will enhance functionality. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482